             Case 3:18-cr-00465-MMC Document 207 Filed 07/23/21 Page 1 of 4




 1 JACK P. DICANIO (SBN 138782)
   Jack.DiCanio@skadden.com
 2 EMILY A. REITMEIER (SBN 305512)
   Emily.Reitmeier.skadden.com
 3 OLIVIA L. VADEN (SBN 334405)
   Olivia.Vaden@skadden.com
 4 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue
 5 Palo Alto, California 94301
   Telephone:     (650) 470-4500
 6 Facsimile:     (650) 470-4570

 7 MATTHEW E. SLOAN (SBN 165165)
   Matthew.Sloan@skadden.com
 8 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   300 South Grand Avenue, Suite 3400
 9 Los Angeles, California 90071-3144
   Telephone:    (213) 687-5000
10 Facsimile:    (213) 687-5600

11 Attorneys for Defendant
   FUJIAN JINHUA INTEGRATED CIRCUIT CO., LTD.
12

13                                    UNITED STATES DISTRICT COURT

14                                 NORTHERN DISTRICT OF CALIFORNIA

15                                        SAN FRANCISCO DIVISION

16    UNITED STATES OF AMERICA,                               CASE NO.: 3:18-cr-00465-MMC

17                                   Plaintiff,               JOINT STIPULATION AMENDING
                                                              DEADLINE FOR PARTIES TO MAKE
18                    v.                                      RULE 16 EXPERT WITNESS
                                                              DISCLOSURES; [PROPOSED] ORDER
19    UNITED MICROELECTRONICS
      CORPORATION et al.,
20                                                            Judge: The Honorable Maxine M. Chesney
                                     Defendants.              Trial Date: February 14, 2022
21

22

23          Defendant Fujian Jinhua Integrated Circuit Co., Ltd. (“Jinhua”) and the United States (collectively,

24 the “Parties”), by and through their undersigned counsel, stipulate to the following and respectfully request

25 the Court to enter an order amending the date for the Parties’ expert witness disclosures, pursuant to Rule

26
     16 of the Federal Rules of Criminal Procedure:
27

28
                                                         1
     JOINT STIPULATION AMENDING DEADLINE FOR EXPERT WITNESS DISCLOSURES PURSUANT TO RULE 16
     AND [PROPOSED] ORDER
                                     CASE NO. 3:18-cr-00465-MMC
              Case 3:18-cr-00465-MMC Document 207 Filed 07/23/21 Page 2 of 4




 1          WHEREAS, on April 9, 2021, the Parties stipulated that Jinhua’s expert witness disclosures should

 2 be due on August 13, 2021 and the United States’ rebuttal expert disclosures should be due on September

 3 10, 2021 (Dkt. 159);

 4          WHEREAS, on April 13, 2021, the Court entered the Parties’ Proposed Order adopting the current

 5 case schedule, including the above-mentioned deadlines for Jinhua’s expert disclosures and the United

 6 States’ rebuttal expert disclosures (Dkt. 160 at 7);

 7          WHEREAS, due to intervening circumstances, Jinhua has indicated that it needs additional time

 8 to complete its expert disclosures and the United States has agreed to Jinhua’s requested extension,

 9 providing that Jinhua agrees to a short extension of the government’s rebuttal expert deadline;

10          WHEREAS, the Parties have agreed that Jinhua’s expert witness disclosures, pursuant to Rule

11 16(b)(1)(C), should now be due on September 10, 2021, and the United States’ rebuttal expert witness

12 disclosures should now be due on October 15, 2021; and

13          WHEREAS, Jinhua and the United States do not believe that this brief extension of the expert

14 disclosure deadlines will delay the pre-trial schedule or the current trial date;

15          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

16 undersigned counsel for Jinhua and the United States, that:

17               1. The deadline for Jinhua’s expert witness disclosures, pursuant to Rule 16(b)(1)(C), should

18                   be moved to September 10, 2021; and

19               2. The deadline for the United States to make its rebuttal expert disclosures to Jinhua should

20                   be moved to October 15, 2021.

21          SO STIPULATED AND AGREED.

22          Dated: July 23, 2021                           Respectfully Submitted,

23                                                        /s/ Matthew E. Sloan
                                                          JACK P. DICANIO
24                                                        MATTHEW E. SLOAN
                                                          EMILY A. REITMEIER
25
                                                          OLIVIA L. VADEN
26                                                        Attorneys for Defendant
                                                          Fujian Jinhua Integrated Circuit Co. Ltd.
27

28
                                                          2
     JOINT STIPULATION AMENDING DEADLINE FOR EXPERT WITNESS DISCLOSURES PURSUANT TO RULE 16
     AND [PROPOSED] ORDER
                                     CASE NO. 3:18-cr-00465-MMC
             Case 3:18-cr-00465-MMC Document 207 Filed 07/23/21 Page 3 of 4




 1                                              STEPHANIE M. HINDS
                                                Acting United States Attorney
 2
      In compliance with Local Civil Rule        /s/ Laura Vartain Horn
 3
      5-1(i)(3), I, Matthew E. Sloan, attest    LAURA VARTAIN HORN
 4    that Laura Vartain Horn has               Assistant United States Attorneys
      concurred in this filing.                 NICHOLAS O. HUNTER
 5                                              STEPHEN J. MARZEN
                                                Trial Attorneys, National Security Division
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                3
     JOINT STIPULATION AMENDING DEADLINE FOR EXPERT WITNESS DISCLOSURES PURSUANT TO RULE 16
     AND [PROPOSED] ORDER
                                     CASE NO. 3:18-cr-00465-MMC
             Case 3:18-cr-00465-MMC Document 207 Filed 07/23/21 Page 4 of 4




 1                                            [PROPOSED] ORDER

 2          Good cause appearing, as set forth in the parties’ Joint Stipulation, the Court hereby sets the
 3 following amended dates for the Parties’ expert witness disclosures, pursuant to Rule 16 of the Federal

 4 Rules of Criminal Procedure:

 5                                    Event                                                 Date
      Jinhua’s Expert Witness Disclosure, pursuant to Rule 16(b)(1)(C)       September 10, 2021
 6
      United States’ Rebuttal Expert Witness Disclosures                     October 15, 2021
 7

 8          The remaining dates set in the Court’s Pre-Trial Order (Dkt. 160) remain in effect.

 9          IT IS SO ORDERED.

10 Dated:

11                                                                  MAXINE M. CHESNEY
                                                                United States Senior District Judge
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                          4
     JOINT STIPULATION AMENDING DEADLINE FOR EXPERT WITNESS DISCLOSURES PURSUANT TO RULE 16
     AND [PROPOSED] ORDER
                                     CASE NO. 3:18-cr-00465-MMC
